                  Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 1 of 14
                                      LAW OFFICE OF
                                      TROY A. SMITH
                                       Attorney at Law, PC
200 Mamaroneck Ave                                                               Main Line: (914) 358-1433
Suite 401                                                                                Fax: (914) 358-5203
White Plains, NY 10601                                                       Email: Troy@NYlawSmith.com
                                                                         www.ny-criminal-defense-lawyer.com




                                         March 13, 2019



      The Honorable Paul A. Engelmayer
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, NY 10007


      Re: United States v. Richard Laugel, 18-cr-443 (PAE)



      Dear Judge Engelmayer:

             As counsel for Richard Laugel, I am respectfully submitting this
      memorandum in connection with his sentencing, which is currently scheduled for
      March 20, 2019 at 10:00 A.M. In addition to this memorandum, the defense
      respectfully requests that you consider the attached Mitigation Report prepared by
      the Defense Mitigation and Sentencing Specialist, Nancy Tricamo, LCSW, as well
      as letters of support from Mr. Laugel’s wife, Tania Jackson-Laugel and his best
      friend, Dallas Miller, Sergeant Major (Retired, United States Marine Corps.) Mr.
      Laugel and I have read the Pre-Sentence Report [hereinafter “PSR”] and we agree
      there are no material factual inaccuracies in the PSR which would impact guideline
      calculations.

                             Legal Principles Governing Sentencing

            Mr. Laugel pled guilty to Counts 1, 3 and 4 of a five count Information.
      Count 1 charges Mr. Laugel with destruction by means of a fire or explosive, and

                                                  1
        Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 2 of 14



attempted destruction of property in violation of 18 U.S.C. § 844(i). Count One
carries a maximum sentence of 20 years imprisonment; a mandatory minimum of
five years imprisonment, a maximum term of lifetime supervised release; a
maximum fine of the greater of $250,000 or, pursuant to 18 U.S.C. § 3571, or
twice the gross pecuniary loss to persons other than the defendant resulting from
the offense; and a $100 mandatory special assessment. Pursuant to the plea
agreement, the parties stipulated that Mr. Laugel’s offense level for Count 1
(Group One) is 35.

       Mr. Laugel pled guilty to Counts 3 which charges him unlawful possession
of firearms silencers in violation of 26 U.S.C. § 5861(d) and 5871. Count 3 carries
a maximum sentence of 10 years imprisonment; a maximum term of three years
supervised release; a maximum fine of the greater of $10,000 or, pursuant to 18
U.S.C. § 3571, or twice the gross pecuniary loss to persons other than the
defendant resulting from the offense; and a $100 mandatory special assessment.
The parties stipulated that Mr. Laugel’s offense level for Count 3 (Group 2) is 26.

      Mr. Laugel pled guilty to distributing and possession with intent to distribute
alprazolam in violation of 21 U.S.C. § 841(b)(2), a lesser included offense of
Count 4. Count 4 carries a maximum sentence of 5 years imprisonment; a
maximum term of three years supervised release; a maximum fine of the greater of
$250,000 or, pursuant to 18 U.S.C. § 3571, or twice the gross pecuniary loss to
persons other than the defendant resulting from the offense; and a $100 mandatory
special assessment. The parties stipulated that Mr. Laugel’s offense level for
Count 4 (Group 3) is 16.1

       The parties stipulated that the total offense level for Group One, Two and
Three is 35. There is a three level decrease for acceptance of responsibility and
timely notice to the Government, under U.S.S.G. §3E1.1(a) and § 3E1.1(b). This
yields a Guideline Offense Level of 32 with a Stipulated Guideline Range of 121
to 151 months.

       18 U.S.C. §3553(a) calls upon this Honorable Court to impose a sentence
sufficient, but not greater than necessary to comply with the purposes set forth in
paragraph (2) of [3553(a)].



1
 The PSR indicates the correct offense level for Group 3 is 14 but it has no effect
on the overall guideline calculation.
                                          2
        Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 3 of 14



       18 U.SC. §3553(a) sets forth various factors to consider in determining
reasonable punishment including: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; and (2) the need for the
sentence imposed (a) “to reflect the seriousness of the offense, to promote respect
for the law and to provide just punishment for the offense”; (b) to afford
deterrence; (c) to protect the public, and (d) to provide for rehabilitation.


      History and Characteristics of Defendant

      Mr. Laugel is thirty nine years old. This case represents his first felony
conviction.

       Mr. Laugel was born and raised in New Jersey. His parents separated in
1993 when Richard was about 14 years old. Mr. Laugel described his home life as
quite turbulent. His father was a severe alcoholic who would frequently beat up
his mother as well as Richard and his sister. This was the beginning of a life filled
with trauma for Mr. Laugel.

     Mr. Laugel had two male role models during his childhood, his maternal and
paternal grandfathers, both of whom served courageously during World War II.
Mr. Laugel’s maternal grandfather was a Prisoner of War and was the recipient of
the Combat Infantry Badge, Purple Heart and the Bronze Star.

       It is no surprise that Richard enlisted in the United States Marine Corps just
two days after the 9/11 attack on the World Trade Center. Mr. Laugel served two
combat tours in Iraq. During his first deployment, Richard was part of the first
responder unit of the First Marine Division in Iraq, the first group of Marines on
the front line.

       During his first deployment to Iraq, Mr. Laugel spent time in Ramadi and
Fallujah. He recalls this time as witnessing the most violence and experiencing the
most frequent attacks during his time in the military. He remembers the sound of
almost constant heavy machine gun fire along with artillery fire, and for his eight
months there, feeling consistently unsafe. During this time, Richard was also
involved in a roadside attack that left one Marine dead.

       Following his first experience in combat, Richard noticed things felt
different when he redeployed back to the United States. He was more anxious and
was having what he now knows were panic attacks.
                                          3
        Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 4 of 14




       In September 2005, Richard extended his military contract and volunteered
to return to Iraq. This time he remained in Fallujah for his entire eight month stay.
He again recalls roadside bomb attacks and mortar fire, injuring and killing others
around him. He was also involved in a vehicle crash in which his vehicle rolled
over during the crash. This accident resulted in Mr. Laugel suffering significant
back injuries resulting in a seventy (70) percent disability rating from the VA.

       Upon his return from combat, Richard struggled with feelings of guilt at
being home while others were still fighting. He also didn’t understand why he
survived and people with children didn’t return home. He felt he didn’t deserve to
be at home, but was not able to go back to combat due to his back injury. He feels
he would have returned if this were not the case.

      Upon his honorable discharge from the military, Mr. Laugel applied and
entered the                  in Riverside, California in December 2006. He
completed this training six months later graduating at the top of his class in the
categories of academics, physical fitness and marksmanship. Following graduation,
he obtained employment with the
                            for the next five years.

       Mr. Laugel remembers these years as having “shut down” from the outside
world. He went to work and performed well at his job, but he had very little
contact with anyone outside of work. He did have some contact with fellow
Marines he had known during his service, and could connect to these friends on
occasion (Attached Character letter from Dallas Miller). He felt more comfortable
alone, however, continuing to feel mistrustful of others and having fairly regular
panic attacks and nightmares. His drinking increased during this time as well,
drinking about ten beers daily at his worst. Richard knew there was something
wrong, and suspected his symptoms were due to the experiences he had in combat
and suspected he had Post Traumatic Stress Disorder (PTSD) but did not want to
get help for fear it would look bad as a                           .

       After serving as a                  for several years, Mr. Laugel’s back
condition became debilitating to the point that he was not able to perform his job to
his satisfaction. It was at this time that Mr. Laugel decided to move back to the tri-
state area to be closer to his family. Upon his return, Mr. Laugel had back surgery
and he spent nearly a year recovering from this at which time he isolated himself
and drank a significant amount. After months of seclusion, Richard decided he
needed to make some changes. He chose to run a business with money he had
                                          4
        Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 5 of 14



saved and purchased a Laundromat in the Bronx. Mr. Laugel became absorbed in
his work, and focused on making his business a success. He continued to be quite
isolated, although his drinking had markedly decreased. He continued to have
symptoms of PTSD, and tried to struggle through them on his own. For Richard,
the most distinguishing characteristic of this disorder was consistently feeling
under vague threat without any evidence to support this feeling, and social
isolation.

       In addition to the general symptoms of PTSD, Mr. Laugel describes classic
symptoms of combat stress. These symptoms are specific to veterans who have
been in combat and can often be more severe than other types of PTSD sufferers.
Mr. Laugel described one instance that occurred while living in California
involving fireworks. He was sleeping in his apartment and suddenly woke to the
sound of what he experienced as gunfire. He grabbed his licensed firearm from his
home that he carried                     and ran out into the night in his
underwear, completely under the assumption he was in Iraq and defending himself
and his fellow marines from harm. After a few seconds of being outside, he
realized exactly where he was, that he was not in combat and returned to his home.
He was also experiencing nightmares containing images of combat and would
wake up screaming and drenched in sweat.

    In 2015, Richard Laugel met his current wife, Tania Jackson, online. The two
dated for several years and enjoyed a supportive, caring relationship. Tania
describes Richard as quiet, respectful, polite and generous, and has never been
concerned for her safety while in his presence. In fact, she feels that Richard is
very protective of her and has been available to her whenever she has needed
something from him. Tania has two children from another relationship ages
fourteen and seventeen, and reports that Richard has a positive relationship with
both of them. When Tania and Richard established themselves as a committed
couple, she began working with him in the laundromat, and reports Richard ran his
business efficiently and worked very hard.

     Tania is aware of Richard’s combat history and admires the service he has
provided to his country. She is also aware of the issues Richard struggles with as a
result of his combat history. She reports there were times when Richard would get
very depressed and withdraw from her for several days at a time. They both would
call this “the mood” and understood it was very challenging for Richard to reach
out when he felt this way. She also reports Richard suffered from consistent
nightmares, waking up in the night feeling anxious and upset. Tania and Richard
were married in January 2017 and Tania states she loves him very much but she
                                         5
        Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 6 of 14



acknowledges that she is unclear about the long term vitality of their marriage.

    Unfortunately, Mr. Laugel did not receive help for his symptoms of PTSD. He
was not always associating his struggles to his traumatic experience in combat, and
therefore did not put together how treatment might benefit him. The symptoms he
struggled with most were hyper-vigilance and a consistent feeling of being unsafe.
These symptoms caused Mr. Laugel to feel depressed and suspicious, and may
have contributed to the alleged actions for which he was arrested.

    CIRCUMSTANCES LEADING UP TO THE CURRENT OFFENSES

Count 1-The explosive device

       With respect to Count 1, Mr. Laugel and                     , the complaining
witness, were neighbors that resided in the same building. Mr. Laugel did not
associate with             He described him as a gang member and a drug dealer.2
Days prior to the charged offense, Mr. Laugel indicates that he had a verbal
altercation with           and his associate over a parking spot.
escalated the verbal argument by brandishing a firearm at Mr. Laugel and
threatening to kill both him and his wife. Mr. Laugel explains that he just snapped
as he was in a very bad place mentally at the time and that his untreated PTSD
clearly played a role in his actions.

       It was at this time that Laugel constructed a small rudimentary explosive
device that he had learned how to build from information he had read on the
internet in addition to his military experience.3 In constructing the device, Laugel
indicated he used “smokeless black powder” as the main accelerant inside of the




2
  Much of              nefarious background is corroborated in the materials
received in Discovery in the original state case and also provided by the
Government pursuant to Rule 16 Discovery.
3
  While deployed to Iraq and Afghanistan, Laugel witnessed first-hand the damage
that different sized IED's could inflict and that the majority of the IED’s used by
the insurgents were made out of old 155mm artillery rounds capable of causing
extensive damage.
                                          6
        Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 7 of 14



device. 4 Further, Laugel admits to remotely detonating the device while driving
behind the complainant’s vehicle. Fortunately and most importantly, no one was
injured by Mr. Laugel’s actions. Further, the reported damage caused by the
device were that a tire blew out on            vehicle; the vehicle’s airbags
deployed and; there was a dent on one car parked in the immediate area.

       Laugel was arrested three days later on March 5, 2016. He was charged and
indicted in the Bronx Supreme Court (Indictment No. 919/2016) where he was
remanded to the custody of the New York City Department of Corrections and
incarcerated for 23 months.

      In February 2018, the Bronx District Attorney’s Office indicated that they
had lost contact with          and that he had been uncooperative in the
prosecution of the case. At this time, the Court changed Mr. Laugel’s bail
conditions from remand status to $100,000. Mr. Laugel was able to post bond
approximately one week later.


Count 3-The Firearms offense

       On May 16, 2018, law enforcement agents obtained a search warrant based
on the allegations in Count 4. On May 22, 2018, law enforcement agents executed
the search of Laugel’s residence and recovered Mr. Laugel’s personal collection of
firearms and firearm parts.

       First, it is important to note that the seized cache of firearms were collected
and built by Mr. Laugel over a period of many years of being an avid gun
collector. It should come as no surprise that Mr. Laugel, a United States Marine,
would have a passion for firearms. This was his passion, his hobby, much like a
baseball card or stamp collector.



4
  During the execution of the search warrant at Laugel’s residence, the Government
recovered Tannerite, a more powerful explosive than the accelerant used in the
instant offense. Tannerite is a highly explosive material that is used recreationally
in shooting targets that explode on impact. Laugel legally purchased this at a
sporting goods store. Tannerite has been linked to a number of high profile
bombings in recent past.

                                           7
        Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 8 of 14




       As for the silencers which Mr. Laugel pled guilty to and accepts
responsibility, Mr. Laugel indicates he purchased a silencer kit on a legal website
called "Form1builder.com."5 Using the kit, Mr. Laugel describes that in order to
complete the kit it was necessary to drill holes through several provided cups
known as "baffles" and one hole on the end caps. Once the holes were drilled
through the baffles and the one end cap, Laugel indicates that the kit could
potentially be used as a silencer or suppressor.

       As for the registration of the silencer, Laugel explains that, generally, when
an individual purchases a completed silencer from a firearms dealer, the dealer is
responsible for filing the Form 1 with the ATF. However, in the case of a
“homemade” silencer kit, once the silencer is complete, Laugel indicates that the
purchaser of the kit is responsible for the filing of the Form 1 with ATF along with
the $200 fee. However, according to Mr. Laugel the problem with the
“homemade” kit that he completed was that just because he had drilled holes in the
cups and the end cap, it did not necessarily mean that the device functioned to his
satisfaction as a "silencer." Laugel indicates he did not want to pay and submit an
application for a device that he did not believe properly functioned even though he
recognizes in hindsight that he had a legal requirement to complete the Form 1 and
register the “homemade” silencers.

       Additionally, at the time of the search of Laugel’s residence, two Glock
pistols with defaced serial numbers were recovered from his garage. Mr. Laugel
acknowledges there is a 4 level guideline adjustment for possession of an altered or
obliterated serial number. However, Mr. Laugel wishes to inform the Court that he
did not intentionally deface or obliterate the serial numbers. He describes that the
seized firearms were comprised of mixed parts and that each one of these parts
could be legally purchased online on websites such as Ebay. Laugel indicates that
while these parts may have serial numbers on them, that the serial numbers do not
pertain to any federal database as the guns were never required to be registered
since they were built using different parts and not purchased as a whole. Mr.
Laugel likens this to a Vehicle Identification Number (VIN) on an automobile in
that the VIN number itself is registered with the DMV but the individual parts of

5
 "Form 1"is the document that must be filed with the ATF in order to legally own a
silencer or suppressor. According to Mr. Laugel, the website markets the kits as a
"Solvent Trap Kit." However, according to Laugel, it is common knowledge that
these kits will be used to be converted as silencers, hence the name
"Form1builder.”
                                          8
        Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 9 of 14



the vehicle are not registered. Therefore, if you built a car at home using all
different parts there would be no VIN number assigned to it because it was not
purchased from a dealership.


      Lastly, Mr. Laugel wishes to address the Government’s contention that a
“grenade launcher” was seized during the search of his residence. While Laugel
agrees this item was seized, he contests that the launcher was not a "Grenade
Launcher" but was a 37mm "Flare Launcher" which can be purchased legally
online in New York. According to Mr. Laugel, the law states that this launcher is
completely legal so long as it is not used to launch any "anti-personnel projectiles"
from it such as bean bag rounds or tear gas rounds neither of which were found in
Laugel’s possession.


Count 4-Possession and Distribution of Alprazolam

       Mr. Laugel was addicted to Xanax, as it helped him greatly with his anxiety
and panic attacks. He reports abusing the drug often multiple times a day over a
period of years. He would ingest the drug in pill form and at times he would chop
it up and snort it.6

       Mr. Laugel reports that he first learned how to make Alprazolam, the generic
form of Xanax, on his own as his addiction was expensive and he saw it as a way
of saving a good deal of money. He learned how to manufacture the drug by
studying on line videos. He ultimately began to manufacture and distribute the
Schedule IV controlled substance as he was in dire financial straits with the closure
of his Laundromat business. Further, Mr. Laugel also chose to manufacture
alprazolam as he viewed it as the type of drug that would not ruin people’s lives.


6
 According to the PSR, when Laugel was arrested in September 2012 for driving
under the influence, a baggie containing a white powdery substance believed to be
cocaine was recovered from Mr. Laugel’s person. Mr. Laugel reports this
substance was actually Alprazolam which he had broken down into powder for his
own personal use. Further, according to the PSR, Mr. Laugel was convicted of the
offense of Driving with Ability Impaired. Pursuant to New York Vehicle and
Traffic Law §1192(1), Driving with Ability Impaired is a criminal violation and is
not a crime. However, pursuant to U.S.S.G §4A1.1, Mr. Laugel will still receive
one criminal history point for this offense.
                                          9
       Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 10 of 14




           THE NEED FOR THE SENTENCE TO PROVIDE FOR
                        REHABILITATION

       Mr. Laugel respectfully requests this Honorable Court recommend to the
BOP that he be incarcerated in a facility that can adequately provide treatment and
counseling for his PTSD. His PTSD had essentially gone untreated for the better
part of the last three years. From March 2016 until February 2018, Mr. Laugel
was incarcerated at the Vernon C. Bain Center (AKA “the boat”), a New York City
Department of Corrections jail that is a floating barge located in Bronx County.
The conditions at this facility under ordinary circumstances are horrendous but it is
sad to say they were better than the deplorable conditions that he had to undergo
for the last several months at the Brooklyn Metropolitan Detention Center. Mr.
Laugel describes the MDC as having limited heating and electricity for several
weeks. Further, Laugel describes that both he and his bunkmate were sick with
influenza. For days, Laugel sought medical attention but his pleas fell on deaf ears.
He indicated that even though he felt better after a few days, his bunk mates
condition deteriorated and Laugel had to beg for his bunk mate to finally be treated
as he was concerned for his well-being.

       To make matters worse, Laugel was originally being held at the Manhattan
MCC following his May 2018 arrest but was moved to the MDC in the days about
one month following his guilty plea. Prior to his transfer, Laugel had a positive
influence at the jail volunteering as a GED tutor and a suicide prevention assistant.
Using his many skills to effect a positive change had a profound effect on his
overall mental health. However, without reason, the BOP moved Mr. Laugel to the
MDC where he has been unable to engage in these positive programs. To the
credit of the Government, they made good faith efforts to lobby the BOP to move
Mr. Laugel back to MCC. However, this request was denied.

       To further aid in his rehabilitative efforts, Mr. Laugel greatly desires to
receive counseling for his PTSD, to which he has received none during his entire
period of incarceration. In addition to therapy, Mr. Laugel acknowledges the need
to treat his condition with proper medication. He reports that while he was at the
MCC, he would be forced to take his medication in the middle of the day. Laugel
report that he would fall asleep during the day and he would often wake up in the
middle of the night unable to get back to sleep. When he discussed this issue with
the medical staff, he was told there was nothing that could be done about the time
he was given the medication so he stopped taking the medication. Mr. Laugel
reports that when he was moved to MDC Brooklyn he put in a request to see the

                                         10
       Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 11 of 14



doctor regarding this issue and was given a prescription that allows him to take the
medication himself as needed.

      As stated above, 18 U.S.C. §3553(a) calls upon this Honorable Court to
impose a sentence sufficient, but not greater than necessary to comply with the
purposes set forth in paragraph (2) of [3553(a)].

       In Gall v. United States, 552, U.S. 38 (2007), the Supreme Court advises that
the sentencing guidelines are “the starting point and initial benchmark but are not
the only consideration.” The sentencing Court should consider all of the factors of
18 U.S.C. § 3553(a) and then determine a “reasonable sentence” under all of the
factors being considered. If a non-guideline sentence is deemed to be reasonable
than the Court must determine the extent of the deviation.

      While the guidelines are an important consideration, as the Second Circuit
noted in United States v. Cavera, 550 F.3d 180, 180 (2d Cir. 2008):

      “Based on the unique facts of a particular case, austere adherence to the
      averages and generalities of the Guidelines can be unjust and contrary to
      reason. . . No chart or numbers will ever fully contemplate, quantify and
      cipher the endless variations of human experience. While it might provide a
      normalizing force in sentencing, we cannot, with a system of points and
      categories, reduce justice to a universal formula.”


                                     CONCLUSION


       Mr. Laugel respectfully requests this Honorable Court recommend to the
Bureau of Prisons that Mr. Laugel be incarcerated at Allenwood Low Federal
Correctional Institution. However, Mr. Laugel’s placement in a low security level
institution may not be plausible given the PSR’s indication of a pending case in the
Bronx. According to the PSR, the case originally prosecuted by the State of New
York is still pending and that there is still an active bench warrant that was issued
on May 29, 2018, one week after Mr. Laugel was placed in federal custody.

      That being said, the undersigned has been advised by the Assistant District
Attorney handling the Bronx case that on March 13, 2019, the Court dismissed the
open indictment and the bench warrant. Further, the undersigned spoke previously
with Probation Officer Kapitansky that when the Bronx indictment was dismissed
                                         11
       Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 12 of 14



and the bench warrant vacated that he would file an addendum to the PSR to reflect
the above.

       A resolution of this issue is critical to Mr. Laugel’s placement within the
Bureau of Prisons. According to Mr. Laugel, having this issue resolved favorably
in the PSR will give him a base security score of 10 points making him eligible to
be assigned to a low security level facility such as Allenwood Low Federal
Correctional Institution. However, with the PSR reflecting a detainer for the open
Bronx case, Mr. Laugel’s base security score jumps up an additional 7 points
meaning he would no longer be eligible for a low level security facility.

       In concluding, it has been said that laughter is the best medicine. In
Command Sergeant Major (Retired) Dallas Miller’s letter to the Court, he writes
of Mr. Laugel’s sense of humor that is remembered so fondly by many of his peers.
Mr. Laugel certainly has used his sense of humor to help him through these most
difficult of times. By way of example, Mr. Laugel met with the Government
several months ago near the Christmas holiday season to discuss concerns
regarding Mr. Laugel’s intent in possessing a cache of firearms at his residence.
Mr. Laugel allayed the Government’s concerns in explaining that he is a Marine;
that Marines love guns; it was his hobby and that he had no intent to ever use it for
other reasons. Mr. Laugel is well aware that he will not be permitted to own
firearms again and that he is going to need to find a new “hobby” upon his release
from custody. As a parody, Mr. Laugel discussed being inundated with mail each
year with Christmas holiday photo cards from family and friends of their children
and beloved pets. Mr. Laugel asked the Government at the meeting if the ATF
agents could please send him a holiday photo card of his beloved collection. To
say that everyone in the room found this to be hilarious would be an
understatement. It is this great sense of humor that will help Mr. Laugel through
this difficult journey.




                                         12
       Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 13 of 14




      The defense thanks the Court for its careful consideration in arriving at an
appropriate sentence for Richard Laugel.




                                              Respectfully submitted,


                                              _/s/ Troy A. Smith____

                                              Troy A. Smith, Esq.

cc:   Jacob Warren
      Assistant United States Attorney (By electronic mail)

      Alison Moe
      Assistant United States Attorney (By electronic mail)




                                         13
Case 1:18-cr-00443-PAE Document 23 Filed 03/13/19 Page 14 of 14




                              14
